Citation Nr: 1734436	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  17-30 423	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from August 1975 to August 1979.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, Puerto Rico.  The case was subsequently transferred to the Baltimore, Maryland RO, which currently has jurisdiction of the claims file.      

The Veteran initiated an appeal involving an additional issue, namely, whether new and material evidence has been presented to reopen a claim of service connection for a low back disability, which arises from a December 2016 rating decision by a VARO, but the RO has not yet issued a statement of the case on the matter (following which the Veteran will have an opportunity to perfect an appeal of the matter to the Board).  Therefore, it is not properly before the Board and will therefore not be discussed in this decision.   


FINDING OF FACT

In July 2017, prior to the promulgation of a decision in the matter, the Board received statements from the Veteran and his representative, indicating it was the Veteran's intent to withdraw his appeal seeking service connection for right ear hearing loss; there is no question of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

Regarding the claim of entitlement to service connection for right ear hearing loss, the criteria for withdrawal of an appeal by the Veteran are met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Discussion of the impact of the VCAA is not necessary in light of the Veteran's intent to withdraw his appeal in the matter. 

Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, an appeal must be withdrawn in writing, and may be withdrawn by the appellant or by his authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  

In statements received in July 2017, the Veteran and his representative provided notification of the Veteran's intention to withdraw his appeal seeking service connection for right ear hearing loss.  Hence, there is no allegation of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in the matter, and the appeal must be dismissed.


ORDER

The appeal seeking service connection for right ear hearing loss is dismissed.



		
George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


